PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
 United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA VA VIRGINIA 22314

In re: 	Application of Kano, Yusuke et al. 			:	DECISION ON PETITION 
Application No. 16/579,325   				: 	UNDER 37 CFR § 1.181
								:
								
This is a decision on the petition filed June 30, 2022 requesting that the Information Disclosure Statement filed on May 11, 2022 be fully considered.  This petition is being considered pursuant to 37 CFR § 1.181.  
The petition is DISMISSED-AS-MOOT
A review of the record shows that:
On June 30, 2022, applicant filed the instant petition.
On August 10, 2022, the examiner mailed a miscellaneous letter fully considering the May 11, 2022 IDS.
Discussion and analysis
A review of the file reveals that the IDS in question was considered by the examiner and a copy of the form PTO-1449 was included with the miscellaneous letter mailed on August 10, 2022.  
Therefore, in view of the fact that the examiner has considered the IDS filed May 11, 2022, the petition is hereby dismissed as moot.
SUMMARY:  The petition is DISMISSED-AS-MOOT

Any questions regarding this decision should be directed to Quality Assurance Specialist Marc Jimenez at (571)-272-4530.
/DEBORAH J REYNOLDS/Director, Art Unit 3600                                                                                                                                                                                                        _______________________
Deborah Reynolds, Director
Patent Technology Center 3600
(571) 272-4550

/MJ/ 08/16/2022